             Case 19-32713 Document 266 Filed in TXSB on 06/18/19 Page 1 of 4



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                              )
    In re:                                                    )    Chapter 11
                                                              )
    BRISTOW GROUP INC., et al.,1                              )    Case No. 19-32713 (DRJ)
                                                              )
                                      Debtors.                )    Jointly Administered
                                                              )

      NOTICE OF ADJOURNMENT OF THE SECOND DAY HEARING AND STATUS
          CONFERENCE ON MOTION TO APPOINT EQUITY COMMITTEE

             PLEASE TAKE NOTICE that the hearing on the following matters previously scheduled

for June 20, 2019, at 1:00 p.m. (prevailing Central Time), before the Honorable David R. Jones,

United States Bankruptcy Judge, Courtroom 400, 515 Rusk Street, Houston, Texas 77002, has

been adjourned to later date and time to be determined by the Court:

                  Debtors’ Motion for Entry of an Order (i) Authorizing the Debtors to Reject
                   Equipment Leases with Helifleet 2013-01, LLC Pursuant to Section 365 of the
                   Bankruptcy Code and (ii) Approving Return Procedures [Docket No. 9];

                  the final hearing for the Debtors’ Emergency Motion for Entry of Interim and Final
                   Orders (i) Authorizing the Payment of Critical Vendors Claims and Certain Other
                   Specified Trade Claims, (ii) Confirming Administrative Expense Priority of
                   Outstanding Orders and (iii) Granting Related Relief [Docket No. 10];

                  the final hearing for the Debtors’ Emergency Motion for Entry of Interim and Final
                   Orders Authorizing the Debtors to (i) Continue to Operate Their Cash Management
                   Systems, (ii) Honor Certain Prepetition Obligations Related Thereto, (iii) Maintain
                   Existing Business Forms, (iv) Perform Intercompany Transactions, and
                   (v) Granting Related Relief [Docket No. 35];

                  the final hearing for the Debtors’ Emergency Motion for Interim and Final Orders
                   (i) Authorizing the Debtors to Utilize Cash Collateral; (ii) Granting Adequate
                   Protection to the Prepetition Secured Parties Pursuant to Sections 105, 361, 362,

1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
    and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
    listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
        Case 19-32713 Document 266 Filed in TXSB on 06/18/19 Page 2 of 4



               363, and 507 of the Bankruptcy Code; and (iii) Scheduling Final Hearing Pursuant
               to Bankruptcy Rule 4001(b) [Docket No. 41];

              Debtors’ Motion for an Order Authorizing the Debtors to (i) Enter Into Agreements
               Under Section 1110(a) of the Bankruptcy Code, (ii) Enter Into Stipulations to
               Extend the Time to Comply with Section 1110 of the Bankruptcy Code and (iii) File
               Redacted Section 1110(b) Stipulations [Docket No. 151];

              Debtors’ Motion for Entry of an Order Authorizing the Debtors to Reject
               Equipment Leases with Wells Fargo Bank Northwest, N.A., Pursuant to Section 365
               of the Bankruptcy Code [Docket No. 166];

              Debtors’ Motion for Entry of an Order Authorizing the Retention and
               Compensation of Certain Professionals Utilized in the Ordinary Course of Business
               [Docket No. 169]; and

              Expedited Motion to Appoint an Official Committee of Equity Security Holders for
               Debtor Bristow Group, Inc. [Docket No. 233] (status conference only).

       PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these chapter

11 cases are available free of charge by visiting https://cases.primeclerk.com/Bristow or by calling

(844) 627-6967. You may also obtain copies of any pleadings by visiting the Court’s website at

https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth therein.

                               [Remainder Intentionally Left Blank]




                                                 2
        Case 19-32713 Document 266 Filed in TXSB on 06/18/19 Page 3 of 4



Dated: June 18, 2019

Respectfully submitted,

BAKER BOTTS L.L.P.                            WACHTELL, LIPTON, ROSEN & KATZ

/s/ Omar J. Alaniz
James R. Prince, State Bar No. 00784791       Richard G. Mason (pro hac vice)
Omar J. Alaniz, State Bar No. 24040402        Amy R. Wolf (pro hac vice)
Kevin Chiu, State Bar No. 24109723            WACHTELL, LIPTON, ROSEN & KATZ
BAKER BOTTS L.L.P.                            51 West 52nd Street
2001 Ross Avenue, Suite 900                   New York, New York 10019
Dallas, Texas 75201-2980                      Telephone: (212) 403-1000
Telephone: (214) 953-6500                     Facsimile: (212) 403-2000
Facsimile: (214) 953-6503                     Email: rgmason@wlrk.com
Email: jim.prince@bakerbotts.com                     arwolf@wlrk.com
        omar.alaniz@bakerbotts.com
        kevin.chiu@bakerbotts.com
                                              Proposed Co-Counsel to the Debtors and
                                              Debtors in Possession
-and-
Emanuel C. Grillo (pro hac vice)
Chris Newcomb. (pro hac vice)
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Telephone: (212) 408-2500
Facsimile: (212) 408-2501
Email: emanuel.grillo@bakerbotts.com
       chris.newcomb@bakerbotts.com


Proposed Co-Counsel to the Debtors and
Debtors in Possession




                                          3
        Case 19-32713 Document 266 Filed in TXSB on 06/18/19 Page 4 of 4



                                     Certificate of Service

        I certify that on June 18, 2019, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Kevin Chiu
                                                      Kevin Chiu
